
	
		I
		112th CONGRESS
		1st Session
		H. R. 884
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2011
			Ms. Norton (for
			 herself and Mr. Moran) introduced the
			 following bill; which was referred to the Committee on Appropriations
		
		A BILL
		Continuing appropriations of local funds of the District
		  of Columbia during fiscal year 2011.
	
	
		1.Short titleThis Act may be cited as the
			 District of Columbia Fiscal Year 2011 Local Funds
			 Continuation Act.
		2.Continuing
			 appropriation of local funds by district of columbiaSection 123 of the Continuing Appropriations
			 Act, 2011 (Public Law 111–242; 124 Stat. 2611) is amended—
			(1)by striking
			 except section 106, and inserting except section 106(1)
			 and 106(2),; and
			(2)by striking
			 as of the date of the enactment of this Act and inserting
			 as of the date of the enactment of the District of Columbia Fiscal Year
			 2011 Local Funds Continuation Act.
			
